Case 1:17-cr-00601-LAK Document 45 Filed 02/08/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Ste ee Se ee SS ier See oe me mm ee Re ee, RR ee Gee eee: xX
JOESIAN ABRAHAM ORTIZ GARCIA,
Movant,
-against- 20-cv-08505 (LAK)
(17-cr-00601 (LAK))
UNITED STATES OF AMERICA,
Respondent.
= Se a SS Se See mm ee ee ee SR ee Re me GE x
ORDER

LEWIS A. KAPLAN, District Judge.

The movant’s emergency motion for reconsideration of the Court’s J anuary 25, 2021
order, which has not yet been docketed and which denied his Section 2255 motion, 1s denied

SO ORDERED.

Dated: February 7, 2021

   

 

"|
Lewis. Kaplan

United States District Judge

 
